Title: To Thomas Jefferson from Matthew Pope, 31 May 1781, with enclosure: List of Necessaries, 31 May 1781
From: Pope, Matthew
To: Jefferson, Thomas


        
          
            Honble. Sir
            Henrico County May 31st. 1781
          
          Doctor Wilson, who has the superintendance of the Continental Medical department in this State, informs me that the Medecines which were coming on from Rhode Island (and belonging to this State) have been taken for the use of the Continental Army; owing he tells me to their being no directions on them. This Sir is a double misfortune at this juncture, for the State is almost without every useful Medecine, and what is to be done I know not, if some method is not fallen upon to recover them, or others in lieu of them. Such treatment as this surely deserves the highest censure and I should think corporal punishment on the offenders. I shall leave your Excellency to take such steps in the affair as you shall think proper.
          Having been lately much with the Army I have seen how they suffer and what difficulties they labour under for almost everything they want and what great discontent prevails amongst all ranks of People, and I must say I think with great cause: and unless some mode is fallen upon to satisfie the people, and supply the Army better; I see little prospect of our supporting it long. The remedy is easy and very expeditiously to be accomplished, and in a manner whereby impressing necessarys &c. which so exasperates the people at large may be avoided, and I hope Sir you have influence enough to effect so desireable an end. If the assembly will allow such a price as one Neighbour gives to another, or the market price for every necessary the Army stands in need of, or if they will allow the person authorised to provide the necessarys for the army to give certificates to be paid in kind, or as much money as will replace the commodity when paid, I am fully convinced the Army would be well supplied and a number of Waggons might be dispenced with;  the People would bring in the different articles the Army stand in need of; and both Army and people contented and happy. I would have the same mode adopted with respect to Waggons, Carts, or Horses, you will pardon the liberty I have taken leaving you Sir to improve on the hint and earnestly to recommend it to the assembly to be instantly adopted; I do not think there is any time to lose.
          I am sorry to inform your Excellency I have never yet received the necessarys, I wrote for, by Colo. Senf; Colo. Davis nor a quarter Master was to be found. I have since inclosed the memorandum by Major Claiborne to Colo. Davis. I must beg the favour of you Sir to write to Colo. Davis desireing the articles may be sent on to the General Hospital which at this moment is at Allen’s Creek Church in Hanover. Where it may be to morrow I know not as we keep moving with the Army, transporting all our Medecines and Stores with the Hospital. Fearing that list may miscarry I have inclosed another and must beg your Excellency will order Colo. Davis to procure such articles as he has not, especially Oznabrigs for Bedding, for should we have an Action we have no Beds to lay our wounded Men [on. I] have repeatedly applied in vain to Mr. William […] and sent to Mr. Ross for that purpose, I beg [my] most respectful compliments to your Lady and [am] With the highest Esteem and Regard Your Excellencys most Obt and Respectful Servt.,
          
            Mattw. Pope
          
        
        
          Enclosure
          
            May 31st. 1781
          
          List of Necessarys wanted for the immediate use of the General Hospital
          Twelve Pounds of Tea
          Twelve quire Writing Paper
          Twenty five Yards new Linnen
          all the old that was sent from Richmond
          Twenty five Pounds of Coffee
          Forty or Fifty Gallons of Molasses
          Two pieces of Oznabrigs
          Three Pounds of brown thread
          
            Mattw Pope D:G:
          
          
            This Sir, is the list I wish to have if the other has not been complied with.
        
      